Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of independent claim 1:
track a proceeding direction of the indicating mark by computing difference between the first imaging result and the second imaging result

For example:
Ferbeck et al. (US 6,161,484) discloses an optical detecting device that supports navigation by tracking a mark on the floor.  See, for example, Fig. 1 and 3; col. 2, lines 40-44 (“Over the major portion of the road, it is provided with a reference mark on the ground…to be followed by the vehicle. In the example shown in FIG. 1, the reference mark is constituted by two parallel lines 10”); col. 3, lines 12-14 (“The vehicle also carries at least one camera 32 looking at the ground in front of the vehicle and providing an image of the reference mark”); and col. 4, lines 36-
Nishina (US 2010/0288573) discloses detecting the centerline of a face (a kind of image pattern) and uses the proportion between the sides of the face to the left and the right, respective of the center line to estimate the orientation of the face.  See, for example, paragraph 44 (“…”detects the center line of the driver's face so that the number of edge points on the right side of the center line is equal to that on the left side of the center line, and calculates the driver's face orientation angle based on a proportion between an area of a left portion and an area of a right portion of the face, which are the areas from the center line to the sides of the face).  However, the orientation of a face does not indicate the proceeding direction, which is required by the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chathm (US 8,880,273)—[Fig. 5; col. 7, lines 52-55 (“… vehicle 101 may determine that ground marker 502a has recently become visible to camera 330 and thereby determine the position of vehicle 520”)]
Williams et al. (US 9,488,984)—[Figs. 1, 6-8, 10; col. 8, lines 13-19 (“…”determines a trajectory 116 in the layout diagram 108 for a movement of an autonomous supply chain node vehicle 120 in the storage center 110…portions of the trajectory 116 (e.g…122) are each locally parallel to and within a distance constraint 126 with respect to an adjacent shelf 124); col. 9, lines 10-13 (“The imaging device 132 may capture down-view images of a floor 300A with a set of floor artificial calibration marks 302A, a set of floor artificial trajectory road signs 304A, and/or a set of floor texture marks 306A”); col. , lines (“The artificial trajectory road signs 304A-304C…function as recognizable markers of significant locations…along or next to the trajectory 116”)]
Millhouse (US 2019/0041854)—[Fig. 2 and paragraph 22 (“…the automated robotic vehicle 110 follows markers or tape on the floor of the facility 202. The tape for the guide path may be one of two styles: magnetic or colored”)]
Marino et al. (US 2003/0106731)—[Figs 1, 2 and paragraphs 16 (“…the vehicle 10…follow…marker 20 fixed to a floor…processor 16 receives output signals 
Everett et al. (US 5,111,401)—[Figs. 26, 29; col. 27, line 63-col. 28, line 4 (“Guidepath tracking systems, including ones that can identify and follow stripes are well known…Pixel intensity…across a horizontal line…depicted in FIG. 29, obtained from a camera viewing the stripe 300 of FIG. 26”)]
Lee (US 2018/0088587)—[Fig. 2 and paragraph 5 (“…The computing device 210 would start to search for the line track 500' on the floor 300, where the line track 500' may be a marking line, painted strip, magnetic tape, colored tape or any other line-shape means marked on the floor 300”)]
Seo (US 2012/0162389)—[Fig. 8 and paragraph 55 (“…The left image L and the right image R are alternately displayed so as to generate a difference between right and left views, thereby obtaining a stereoscopic image 3D”)]
Osako (US 2012/0293549)—[Figs.4-7 and paragraph 108 (“FIG. 7…illustrating an actual image table 60 containing data of…a plurality of images of the real object 50 taken at each position on the hemisphere shown in FIG. 5…each image…is…associated with a position at which the image is taken, and an imaging direction vector…indicating a direction from a position of the real camera toward the predetermined position O”)]
Sakamoto (US 2016/0314359)—[Figs. 4-8 and paragraph 80 (“…the image 60 is first divided…in the vertical direction…and is then further divided into the left and right blocks (Ba, Bb) using the center line 65 (FIG. 7)…The mean brightness Bmean is then calculated for each of the divided blocks folk, which allows the 
Beck (US 10/004,564)—[Fig. 7E and col. 29, lines 42-46 (“The distance l2, corresponding to the left image portion of image 712, and the distance r2, corresponding to the right image portion of image 712, may be determined explicitly in order to accurately locate the point in the image 712 corresponding to the center of object 702”)]
Birle (DE 19650369A1)—[Abstract (“The unmanned automatically guided vehicle has optical sensing of a marked track on the ground surface”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 27, 2021